       17-03282-KMS Dkt 58 Filed 09/03/19 Entered 09/03/19 11:30:18 Page 1 of 2



   __________________________________________________________________
                                                 SO ORDERED,



                                                 Judge Katharine M. Samson
                                                 United States Bankruptcy Judge
                                                 Date Signed: September 3, 2019

                The Order of the Court is set forth below. The docket reflects the date entered.
   __________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI



IN RE:                                                                            BANKRUPTCY CASE NO.
CLIFTON C. SMITH                                                                  17-03282 KMS
109 East Highland Dr
Brookhaven, MS 39601                                                              SSN: XXX-XX-4609


                 AMENDED ORDER TO EMPLOYER TO DEDUCT FROM WAGES
     IT APPEARING to the Court that there is now pending a certain Chapter 13 proceeding in which the
above named debtor subjected his earnings to the jurisdiction of the Court; the debtor's principal income
is from wages, salary or commissions; and that the employer of the debtor is subject to such orders as
may be requisite to effectuate the provisions of the plan proposed by the debtor [with the employer being
directed to pay all or part of such income to the Trustee. 11 U.S.C. §1325(c)]

    IT FURTHER APPEARING that it is requisite to effectuate the provisions of the debtor's plan; that
the employer is directed to pay a portion of the debtor's earnings into the Court for distribution to
creditors, and that such employer is:
                        ACTION RESOURCE INC
                        ATTN: PAYROLL DEPT
                        40 COUNTY RD 517
                        HANCEVILLE, AL 35077

   IT IS ORDERED that until further notice of this Court, the above named employer is required to
deduct from the debtor's earnings and pay over to :
                       DAVID RAWLINGS, TRUSTEE
                       LOCK P.O. BOX 871
                       HATTIESBURG, MS 39403
                       (601) 582-5011
the sum of $1,284.00 MONTHLY to be submitted to the above Trustee monthly. Effective September,
2019.
       17-03282-KMS Dkt 58 Filed 09/03/19 Entered 09/03/19 11:30:18 Page 2 of 2



    IT IS FURTHER ORDERED that the employer shall hereafter cease to withhold from the wages of
said employee any sums that would prevent the payment of the above plan payment to the Trustee,
except such sums as may be required to be withheld by State or Federal law for income taxes, FICA,
employment security taxes, required state retirement, and social security contributions. If, after the
employer withholds the above plan payment and the above State and Federal required amounts, the
employee has remaining wages, the employer may withhold such sums as required by Court Order for
alimony or child support from such remaining wages, unless such alimony or child support is provided
for in the Chapter 13 plan.

                                        ##END OF ORDER##


SUBMITTED BY:

/s/ DAVID RAWLINGS, TRUSTEE
P.O. BOX 566
HATTIESBURG, MS 39403
(601) 582-5011
ecfNotices@rawlings13.net




                                  Case # 17-03282 KMS - Page 2 of 2
